AO 245B (Rev. 02/lS)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT

                                                                          )
              UNITEDSTATESOFAMEruCA                                       )         JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                                                                          )
                   Mark Gregory Jackson, Sr.                                        Case Number: 4:18-cr-00346-BSM-1
                                                                          )
                                                                          )         USM Number: 21012-009
                                                                          )
                                                                          )         Austin Porter, Jr.
                                                                          )         Defendant's Attorney
THE DEFENDANT:
li?J' pleaded guilty to count(s)        1 of the Information                                                            FILEPouRT
                                                                                                              EAST~~N06tJrJrrJrARKANSAS
D pleaded nolo contendere to count(s)
   which was accepted by the court.                                                                                     AUG 2 6 2019
D was found guilty on count(s)
   after a plea of not guilty.
                                                                                                           JAME
                                                                                                           By:_i.......-,1,~~.....g....::....;~;:;;-c,:iir
The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                             Offense Ended

 18 u.s.c. § 1349                   Conspiracy to Commit Wire Fraud, a Class C Felony                              7/1/2015                        1




       The defendant is sentenced as provided in pages 2 through                7          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D The defendant has been found not guilty on count(s)
D Count(s)                                               Dis      D arc dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lfordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          8/26/2019




                                                                         Signature of Judge




                                                                          Brian S. Miller, United States District Judge
                                                                         Name and Title of Judge




                                                                         Date
AO 24513 (Rev. 02/18) Judgment in Criminal Case
                      Sheet 2   Imprisonment

                                                                                                        Judgment   Page      2   of   7
 DEFENDANT: Mark Gregory Jackson, Sr.
 CASE NUMBER: 4:18-cr-00346-BSM-1

                                                               IMPRISONMENT
              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 te1111 of:
  60 months.




      Iii     The court makes the following recommendations to the Bureau of Prisons:

  A medical facility is recommended, alternatively, FCI Forrest City.




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
              D at                                   D a.m.       D p.m.       on

              D as notified by the United States Marshal.

      !Y1     The defendant shall surrender for service of sentence at the institution designated by the Bmeau of Prisons:

              ~ before 2 p.m. on         9/30/2019

              D as notified by the United States Marshal.
              D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
 I have executed this judgment as follows:




              Defendant delivered on                                                       to

 at                                                   , with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL



                                                                            By
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 24513 (Rev. 02/18)     Judgment in a Criminal Case
                          Sheet 3   Supervised Release
                                                                                                               Judgment-··Page   3   of      7
DEFENDANT: Mark Gregory Jackson, Sr.
CASE NUMBER: 4:18-cr-00346-BSM-1
                                                          SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a tenn of:
     3 years.




                                                         MANDATORY CONDITIONS

I.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       D      You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                restitution. (check if applicable)
5.       @ You must cooperate in the collection of DNA as directed by the probation officer.        (check if'applicable)

6.       D      You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 l, et seq.) as
                directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
                reside, work, are a student, or were convicted of a qualifying offense. (check if'applicahle)
7.       D      You must participate in an approved program for domestic violence. (check i/applicab/e)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A    Supervised Release
                                                                                                 Judgment--Page                of
DEFENDANT: Mark Gregory Jackson, Sr.
CASE NUMBER: 4:18-cr-00346-BSM-1

                                       STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to rep01t to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must rep01t to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       ammgements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawfol type of employment, unless the probation officer excuses you from
       doing so. lfyou do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you arc a1Tested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
I I.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    lfthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defondant's Signature                                                                                      Date
 AO 24513 (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 313   Supervised Release
                                                                                           J udgmcnt·-Page   5   or      7
DEFENDANT: Mark Gregory Jackson, Sr.
CASE NUMBER: 4:18-cr-00346-BSM-1

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 14. The defendant must provide the probation officer with access to any requested financial information (including
 unexpected financial gains) and authorize the release of any financial information. The probation office may share financial
 information with the U.S. Attorney's Office.

 15.The defendant must not incur new credit charges or open additional lines of credit without the approval of the probation
 officer.
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 --- Criminal Monctaiy Penalties
                                                                                                            Judgment -- Page       6     of        7
DEFENDANT: Mark Gregory Jackson, Sr.
CASE NUMBER: 4:18-cr-00346-BSM-1
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                    JVT A Assessment*                                             Restitution
TOTALS             $ 100.00                       $                                   $                         $



 D The determination of restitution is deferred until                         . An Amended Judgment in a Criminal Case (AO 245CJ will be entered
     after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately propmiioned payment, unless specified otherwise in
      the priority or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                         Total Loss**               Restitution Ordered             Prioritv or Percentage




 TOTALS                                $                           0.00           $                         0.00


 D     Restitution amount ordered pursuant to plea agreement S

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the               D fine      D restitution.
       D the interest requirement for the             D    fine    •      restitution is modified as follows:

 * Justice for Victims ofTrai1iekin° Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and             l 13A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6    Schedule of Paymcms

                                                                                                             Judgment···- Page    7      of         7
DEFENDANT: Mark Gregory Jackson, Sr.
CASE NUMBER: 4:18-cr-00346-BSM-1

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     fli   Lump sum payment of S        100.00               due immediately, balance due


            •    not later than                                    , or
            •    in accordance with    •    C,    •    D,     •     E, or      D F below; or

B    •      Payment to begin immediately (may be combined with              DC,          •   D,or      D F below); or

C     D     Payment in equal                      (e.g., weekly, month(v, quarterM installments of S                             over a period of
                          (e.g., months or years), to commence                      (e.g., 30 or 60 day~) after the date of this judgment; or

D     D     Payment in equal                      (e.g .. week/.v. monthly, quarterf.1) installments of $                        over a period of
                          (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D     Payment during the tenn of supervised release will commence within                  (e.g.. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered othe1wise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    .Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including c/efendallf number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

0    The defendant shall forfeit the defendant's interest in the following property to the United States:
      $1,028,142.40


Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) .IVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
